DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-11, 13, 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gill (US 2017/0112376 A1).

Claim 13, Gill teaches a lens-less imaging device (sensor 3400 eliminates the need for a separate lens; paragraph 0143. See also lensless smart sensor; paragraph 0170) comprising: 
a plurality of grating couplers (multiple sensors 3400, each having a grating 3405 having vertical bands 3425 with different grating characteristics; paragraph 0141), each grating coupler adapted to be responsive to a different direction of light received from a target (sensors 3400 are rotated to capture data at different angles; paragraph 0151 and Fig. 37), wherein a spacing between openings of at least a first one of the plurality of grating couplers is different from a spacing between openings of at least a second one of the plurality of grating couplers (grating 3405 may have features 3425 of varying widths and spacings; paragraph 0141. See also teaching of chirped gratings in which the period of the gratings varies, see paragraph 0104-0105), said plurality of grating couplers forming an image of the target in accordance with optical transfer functions of the plurality of grating couplers (photographs and image information can be extracted from the pattern on the photodetector array; paragraphs 0056, 0106-0107, 0157).

Claim 8, Gill teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a continuous mapping layer (eight sensors with angular spacing of 22.5 degrees to provide measurements of imaged scene; paragraph 0157).
											   
Claim 9, Gill teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a one-dimensional array (each individual sensor 3400 is a 1D sensor; paragraph 0156).
											   
Claim 10, Gill teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a two-dimensional array (pixels may be arranged in a 2D array beneath a 1D grating; paragraph 0147).
											   
Claim 11, Gill teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a three-dimensional array (see three-dimensional structure of grating and array in Figs. 34-35).

 Claim 26, Gill teaches a method of forming an image of a target (photographs and image information can be extracted from the pattern on the photodetector array; paragraphs 0056, 0106-0107), the method comprising:
receiving a response from a plurality of grating couplers (sensors 3400 are read to read circuitry 3710 and processed by processor 3715; paragraph 0157), each grating coupler being responsive to a different direction of light received from the target (sensors 3400 are rotated to capture data at different angles; paragraph 0151 and Fig. 37), each grating coupler having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of grating couplers (light from a scene impinges on all sensors 3400 of Fig. 37 but each sensor is only responsive to light from a given direction; see paragraph 0157 and Fig. 37); and
forming the image in accordance with the received responses and further in accordance with optical transfer functions of the plurality of grating couplers (photographs and image information can be extracted from the pattern on the photodetector array; paragraphs 0056, 0106-0107, 0157).

Claim 22, Gill teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a continuous mapping layer (eight sensors with angular spacing of 22.5 degrees to provide measurements of imaged scene; paragraph 0157).
 
Claim 23, Gill teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a one-dimensional array (each individual sensor 3400 is a 1D sensor; paragraph 0156).
												
Claim 24, Gill teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a two-dimensional array (pixels may be arranged in a 2D array beneath a 1D grating; paragraph 0147).
												
Claim 25, Gill teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a three-dimensional array (see three-dimensional structure of grating and array in Figs. 34-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Brueck (US 2020/0124474 A1) discloses a chirped coupling grating having different grating periods based on location of the grating, responsive to different wavelengths and angles of light (see paragraph 0035). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696